KIRKPATRICK, Chief Judge.
This is the plaintiff’s objections to the defendant’s interrogatories. These interrogatories all amount to a request for the production of original documents. The proper procedure is under Federal Rules of Civil Procedure, rule 34, 28 U.S.C.A. The De Bruce case (De Bruce v. Pennsylvania R. Co.), D.C., 6 F.R.D. 403, which compels the production of copies under Rule 33 has never been extended beyond statements of witnesses as to facts of which they have knowledge. See United States v. Kohler Co., D.C., 9 F.R.D. 289.
The plaintiff’s objections are sustained.
The defendant’s objections to the plaintiff’s second set of interrogatories are overruled and the defendant is directed to answer these interrogatories.